Citation Nr: 1233743	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether an overpayment of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) in the calculated amount of $11,118.63 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) in the calculated amount of $11,118.63. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from September 1973 to May 1994.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2007 by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
  
The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran sought educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill-Active Duty Educational Assistance Program) in February 2000.  VA found the Veteran entitled to educational assistance benefits under this program and he enrolled in a non-degree program at Columbus Technical Institute (CTI) to receive training as an automotive paint and refinishing assistant.  

In April 2006, the Veteran was notified that an overpayment in the calculated amount of $11,118.63 was created due to an unreported reduction in the amount of quarterly credit hours that the Veteran took during the period October 2002 to June 2004.  Specifically, the RO noted the following reductions: October 2, 2002 through December 17, 2002 (10 QH to 5 QH); January 6, 2003 through March 20, 2003 (10 QH to 4 QH); October 1, 2003 through December 16, 2003 (12 QH to 5 QH); January 7, 2004 through March 23, 2004 (7 QH to 2 QH); and April 5, 2004 through June 16, 2004 (12 QH to 8 QH).  See April 2006 notice letter, CTI credit hour report and student review sheet.  In response, the Veteran submitted a copy of his academic transcript and expressed the opinion that the transcript showed a different amount of quarterly hours taken during the time periods in question.  The Veteran also stated that he took all of the classes that CTI would allow him to take during those time periods and that he did not intentionally mislead VA into paying for additional credit hours.  

In March 2007, the RO denied the Veteran's claim of entitlement to a waiver of recovery of an overpayment of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) in the calculated amount of $11,118.63 on the grounds that he knew, should have known by the exercise of reasonable care, or could have learned that he was not entitled to payment for a class beyond the last date of enrollment in that class.  Further, the RO determined that collection of the overpayment would not result in undue hardship or defeat the purpose of the educational benefit, but it would result in unjust enrichment to him.  According to the RO, the amount of the overpayment corresponded to the difference in the payment of the full-time rate versus the one-quarter time rate.  The RO subsequently provided the Veteran with an audit in April 2007 which showed the amounts paid and the amounts due for the time periods in question.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

In his June 2007 notice of disagreement, the Veteran stated that he was under the assumption that his courseload constituted full-time enrollment.  He also stated that the certifying official reviewed the accuracy of the information contained on the credit hour reports prior to submission to VA.  The Veteran later stated that the certifying official at CTI was fired for mismanagement of VA paperwork.  See January 2008 substantive appeal.  

The Veteran subsequently testified before the Board in February 2010 that he thought he was a full-time student during the duration of his program and knew no differently until he received VA's April 2006 notice letter that an overpayment in the calculated amount of $11,118.63 was created due to an unreported reduction in the amount of quarterly credit hours taken during the period October 2002 to June 2004.  The Veteran also indicated that the certifying official at CTI was fired for scamming VA by over-reporting the number of credit hours taken by participants and pocketing the excess money.  The Veteran further stated that although he was 100 percent disabled and unable to work, he paid back approximately $5,600 of the calculated overpayment.

The Veteran's claim was previously before the Board in April 2010 and remanded at that time for additional evidentiary development, to include providing the Veteran with proper notice, obtaining a copy of the Veteran's claims file, obtaining any and all investigative reports pertaining to alleged fraud at CTI, and addressing the issue of whether the Veteran's overpayment was validly created.  

E-mail correspondence and a White Paper prepared by the RO dated July 2010 confirmed evidence of fraudulent activity on the part of the CTI certifying official following a 2006 compliance survey.  The results of the compliance survey found errors in 76 percent of the cases reviewed.  These findings eventually necessitated a "100% review" of approximately 1,200 cases dating back to the Fall 2001 term.  According to the White Paper, in December 2009, the VA Office of the Inspector General (OIG) indicated that it was pursuing a criminal case against the certifying officials at CTI, but not against the veteran-students.  Initially, the RO removed the outstanding debts pending the outcome of the OIG investigation, but in June 2010, at the direction of the OIG, the RO created debts on all records that were "certified inappropriately."  Although it is unclear from the White Paper, it appears that the RO took this action in part because of the OIG's decision not to prosecute the case.  As of the date of the White Paper, it was further noted that restoration of the debts was pending and required direction from the "Education Service."  

In January 2011, the Veteran was notified that evidence of fraudulent certification of credit hours was found at CTI.  However, it was noted that an investigation found no evidence of fraud with respect to the Veteran's specific case.  The Veteran was also notified in June 2012 that the Veterans Law Judge who conducted the February 2010 hearing was no longer employed at the Board.  The Veteran was afforded another opportunity to appear at a hearing before the Board, but he declined.  See July 2012 statement. 

The Board finds that another remand is required on the issue of whether the Veteran's overpayment was properly created.  In particular, the RO notified the Veteran in January 2011 that his case was not implicated in the pattern of certification fraud at CTI.  However, the RO provided no evidence to substantiate this assertion.  The RO must provide specific evidence on remand to show that the Veteran's case either was or was not implicated in the pattern of certification fraud at CTI.  In providing this information, the RO must also explain in greater detail the basis for the initial decision to remove the debts pending the outcome of the OIG investigation and then restore the debts at a later date based on records that were "certified inappropriately."  It also appears, based on the information contained in the White Paper, that the debts were restored in part because the OIG decided not to prosecute the case.  A restoration of debts on this basis, however, appears to contradict the OIG statement that only cases against the certifying officials would be pursued, and not the veteran-students.

The RO must also address on remand the Veteran's contention that his CTI transcript showed enrollment in a different amount of quarterly hours taken during the period October 2002 to June 2004.  The Veteran's contention in this regard has bearing on the calculated amount of the overpayment in question.  Similarly, the Veteran indicated in February 2010 that he paid approximately $5,600 towards the overpayment.  Therefore, on remand, the Veteran must provide evidence of payment of this amount and the RO must then explain whether an overpayment of educational assistance benefits under the Montgomery GI Bill currently exists, and if so, how it was created, the amount of the overpayment created, and the current disposition of any overpayment created (i.e., paid by the Veteran, waived by VA, etc.).  The RO must also associate with the claims file any and all documents not already of record pertaining to the Veteran's receipt and use of educational assistance benefits under the Montgomery GI Bill-Active Duty Educational Assistance Program.

Based on the foregoing, the issue of entitlement to a waiver of recovery of an overpayment of educational assistance benefits under the Montgomery GI Bill in the calculated amount of $11,118.63 is inextricably intertwined with the Board's decision to remand the issue of whether an overpayment of educational assistance benefits under the Montgomery GI Bill was properly created.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  In particular, the RO must request any and all records from the Veteran showing that he paid approximately $5,600 towards the calculated overpayment amount.     

2.  The RO must associate with the claims file any and all documents not already of record pertaining to the Veteran's receipt and use of educational assistance benefits under Chapter 30, Title 38 (Montgomery GI Bill-Active Duty Educational Assistance Program).  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must address the Veteran's contention that his CTI transcript showed enrollment in a different amount of quarterly hours taken during the period October 2002 to June 2004.  The Veteran's contention in this regard has bearing on the calculated amount of the overpayment in question.  All documents regarding this issue and/or used to answer the question posed must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The RO must provide specific evidence to show that the Veteran's case either was or was not implicated in the pattern of certification fraud at CTI.  In providing this information, the RO must also explain in greater detail the basis for the initial decision to remove the debts pending the outcome of the OIG investigation and then restore the debts at a later date based on records that were "certified inappropriately."  It also appears, based on the information contained in the White Paper, that the debts were restored in part because the OIG decided not to prosecute the case.  A restoration of debts on this basis, however, appears to contradict the OIG statement that only cases against the certifying officials would be pursued, and not the veteran-students.  All documents regarding this issue and/or used to answer the questions posed must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  After the above development is completed, the RO must explain whether an overpayment of educational assistance benefits under Chapter 30, Title 38 (Montgomery GI Bill-Active Duty Educational Assistance Program) currently exists, and if so, how it was created, the amount of the overpayment created, and the current disposition of any overpayment created (i.e., paid by the Veteran, waived by VA, etc.).  All documents regarding this issue and/or used to answer the questions posed must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


